SHELBY, Circuit Judge.
1. This is an application for an appeal to the United States circuit court of appeals from the decision of a circuit judge at chambers in a habeas corpus case. The decision of a circuit judge at chambers in such case is not the final decision of a court. No appeal lies in such case. Lambert v. Barrett, 157 U. S. 697, 15 Sup. Ct. 722, 39 L. Ed. 865; Carper v. Fitzgerald, 121 U. S. 87, 7 Sup. Ct. 825, 30 L. Ed. 882; Ex parte Lennon, 150 U. S. 393, 14 Sup. Ct. 123, 37 L. Ed. 1120; Act March 3, 1891; Rev. St. §§ 763, 764.
2. The traverse of the sheriff’s return alleges that Sanford Jacobi is detained in custody in violation of the constitution of the United States. The case, therefore, is one involving “the construction or application of the constitution of the. United States.” This is also shown by the assignment of errors. In such case, if decided by the circuit court, the appeal could only be taken to the supreme court. It could not be properly taken to the court of appeals. Act March 3, 1891, §§ 5, 6; Pennsylvania Mut. Life Ins. Co. v. City of Austin, 168 U. S. 685, 18 Sup. Ct. 223, 42 L. Ed. 626; City of Walla Walla v. Walla Walla Water Co.. 172 U. S. 1, 19 Sup. Ct. 77, 43 L. Ed. 341; Scott v. Donald, 165 U. S. 58, 17 Sup. Ct. 265, 41 L. Ed. 632; Holder v. *682Aultman, Miller & Co., 169 U. S. 88, 18 Sup. Ct. 269, 42 L. Ed. 669; Horner v. U. S., 143 U. S. 570, 12 Sup. Ct. 522, 36 L. Ed. 266; Railroad Co. v. Adams, 35 C. C. A. 635, 93 Fed. 852; City of Macon v. Georgia Packing Co., 9 C. C. A. 262, 60 Fed. 781; and City of Dawson v. Columbia Ave. Saving Fund, Safe Deposit, Title & Trust Co., 42 C. C. A. 258, 102 Fed. 200, and cases cited in last case. The application for appeal is denied.